Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive. 
Applicant argued the invention of Million is based on the use of a vacuum to pull the roots of a plant and to pack growing medium. The use of a vacuum requires at least an opening 12 in the bottom of the pot. The skilled person would not have found it obvious to replace the growing medium G with a slurry material, since the slurry material would be pulled by the vacuum forces through the opening(s) 12. This would render the invention of Million inoperable. Also, the substitution of a slurry material as the growing medium would require the vacuum to be turned off, which would change the operation principle of Million. 
Million discloses a method for potting plants utilizing vacuum to position the plant and to pack medium around the plants. Million discloses the method can be applied to various types of mediums, such as peat moss, top soil, wood compost, sand, vermiculite, etc. Million also discloses the method is not restricted to a type or size or 
Applicant argued the additional cited references fail to overcome the deficiencies relating to the proposed combination of Million and Stearns. 
Each of the cited references was relied on for a particular reason as explained in the Office action. Thus, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Million (3848360) in view of Stearns (2007/0000171) and DIJKSHOORN (2016/0088803). 
For claim 1, Million discloses A method for producing a stabilized growing medium (at least figs. 8-9, the method steps of the instant claim are readily apparent during operation of the device) for cultivation of a plant or seedling, comprising the steps of:  providing a receiving unit (at least figs. 8-9 for pot 10 that can receive a stabilized growing medium) for receiving the stabilized growing medium to be formed;  5 placing a root structure of a plant or seedling in the receiving unit (at least figs. 8-9); filling the receiving unit with a material forming a stabilized growing medium (at least figs. 8-9), and packing the material in the receiving unit while holding the root structure of the plant or seedling in the receiving unit (at least figs. 8-9).
Million is silent about slurry material and curing the slurry material. 
Stearns teaches slurry material forming a growing material and curing the slurry material (at least abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the growing material of Million with slurry material and curing the slurry material as taught by Stearns as an alternative growing material depending on user’s preferences in order to form desirable growing material for securely retaining and growing plants. 
Million as modified by Stearns is silent about wherein the root structure of the plant or seedling is contained in a substrate, wherein the substrate is a rooting plug wherein the plant or seedling has been propagated.

Million as modified by Stearns is silent about the substrate comprises organic fibers of coconut fiber, peat, and/or bark. 
DIJKSHOORN teaches a substrate comprises organic fibers of coconut fiber and/or peat (at least 0002). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the substrate of Million as modified by Stearns with substrate comprises organic fibers of coconut fiber and/or peat as taught by DIJKSHOORN since it is well known in the art to use such natural materials in order to form an environmental-friendly growing medium. 
For claim 2, Million as modified by Stearns and DIJKSHOORN discloses wherein the receiving unit is a cell of a tray or a pot (Millions, at least figs. 8-9). 
For claim 3, Million as modified by Stearns and DIJKSHOORN discloses where a leave structure of the plant or 15 seedling is located above the receiving unit (Millions, at least figs. 8-9). 
For claim 6, Million as modified by Stearns and DIJKSHOORN is silent about wherein slurry material is formed by mixing binder material and dry material.  

For claim 7, Million as modified by Stearns and DIJKSHOORN is silent about wherein the stabilized growing medium is a rooting plug.
Stearns teaches a stabilized growing medium is a rooting plug (at least fig.1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the growing medium of Million as modified by Stearns and DIJKSHOORN with a rooting plug as taught by Stearns in order to allow carrying and/or transplanting of plants and/or seedling.
For claim  8,10  Million as modified by Stearns and DIJKSHOORN discloses wherein the slurry material flows into the receiving unit via a single or a multiple delivery lines (Million, at least fig.7 for a line). 
For claim 15, Million as modified by Stearns and DIJKSHOORN is silent about wherein particles of the substrate are joined by a bind agent.
DIJKSHOORN teaches particles of the substrate are joined by a bind agent (at least para 0045 for binder). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the substrate of Million as modified by Stearns and DIJKSHOORN with particles of the substrate are joined by a bind agent . 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Million as modified by Stearns and DIJKSHOORN as applied to claims 1-3, 6-8, and 15 above, and further in view of Friedrich (EP 0286624).
For claim 9, Million as modified by Stearns and DIJKSHOORN is silent about wherein a multiple number of stabilized 5 growing media are produced simultaneously.
Friedrich teaches a method wherein a multiple number of stabilized 5 growing media are produced simultaneously (at least fig.3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Million as modified by Stearns and DIJKSHOORN with a step of a multiple number of stabilized 5 growing media are produced simultaneously as taught by Friedrich in order to allow multiple plants to be planted in an efficient manner.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Million as modified by Stearns and DIJKSHOORN as applied to claims 1-3, 6-8, and 15 above, and further in view of Huh (6389745).
For claim 16, Million as modified by Stearns and DIJKSHOORN is silent about wherein the bind agent is a non-toxic or organic glue.
Huh teaches using a bind agent that is a non-toxic in a growing medium (at least col.2, line 50). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the binding agent of Million as modified by Stearns and DIJKSHOORN with a non-toxic binding agent as taught by Huh in order to form an environmental-friendly growing medium.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THANH PHAM/Primary Examiner, Art Unit 3643